Citation Nr: 1531329	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-15 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for respiratory disability, claimed as asthma. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for residuals of left eye trauma.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  He had subsequent service in the National Guard from 1980 to 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  The case is currently under the jurisdiction VA RO in Roanoke, Virginia.

In May 2014, the Board remanded the issues herein to verify the Veteran's dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA); to determine whether any documented complaint for the disabilities at issue occurred during a period of ACDUTRA and INACDUTRA; and, if so, to provide a VA examination related to such and thereafter readjudication of the claims.  The Board finds that information regarding the dates of Veteran's ACDUTRA and INACDUTRA has been associated with the claims folder.  Additionally, in April 2015, VA examinations were conducted including for shoulder and arm conditions.  This April 2015 VA shoulder and arm conditions examination provided the necessary evaluation with respect to the Veteran's left shoulder claim.  In April 2015, the claims were readjudicated and a supplemental statement of the case was issued.  Thus, with respect to the issue of entitlement to service connection for a left shoulder disability, there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  However, the remaining claims must be remanded for additional developed as described below.  Id.

The Board has recharacterized the Veteran's service connection claim for asthma more broadly to include any respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability). 

The Veteran was scheduled to testify at a hearing before the Board on April 19, 2013.  A February 2013 letter notified the Veteran of the date, time, and location of the hearing.  However, he did not appear for this hearing and has not provided a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2014) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The issues of entitlement to service connection for respiratory disability, entitlement to service connection for a left knee disability, entitlement to service connection for a right knee disability, entitlement to service connection for a headache disability, entitlement to service connection for residuals of left eye trauma and entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a current left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Following receipt of the Veteran's November 2008 claim for service connection for a left shoulder disability, the RO issued a January 2009 letter that included each element of required notice, including notice of the criteria for assignment of a rating and of an effective date following a grant of service connection.  Numerous additional communications have been issued by VA since the initial January 2009 notice. 

The Board acknowledges that the communications to the Veteran did not clearly identify the criteria for service connection for ACDUTRA and INACDUTRA.  However, the Veteran's communications reflect that he was aware that reserve service was not defined as "active" service for VA purposes.  To the extent that the content or notice of prior communications failed to identify any law or regulation governing service characterized by the service department as ACDUTRA or INACDUTRA, the definition of "active" and "inactive" service is a matter of law and the Veteran is not prejudiced by the discussion of applicable law and regulations.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied because of absence of legal merit or the lack of entitlement under the law). 

Additionally, the claim on appeal was readjudicated following the Board's May 2014 Remand, which identified that the Veteran had a period of active service, followed by periods of ACDUTRA and INACDUTRA.  If there was any timing defect in the notice to the Veteran, the readjudication cured such defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA treatment records and identified private treatment records related to his left shoulder claim have been obtained and are associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's left shoulder claim decided herein. 

Additionally, VA satisfied the duty to assist the Veteran by providing a shoulder and arm conditions examination to the Veteran in April 2015.  The April 2105 examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints.  Thus, the Board concludes that the April 2105 shoulder and arm conditions examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the Veteran's claim of entitlement to service connection for a left shoulder disability.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for a left shoulder disability.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during INACDUTRA. 38 U.S.C.A. § 101(24) (2014); 38 C.F.R. § 3.6 (2014).  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training. 38 C.F.R. § 3.6(e). 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).   Furthermore, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, the evidence of record does not contain any evidence of a chronic disability related to a left shoulder disability at any time proximate to, or since, the claim.  Specifically, an October 2008 private treatment records noted left shoulder pain.  An October 2008 private treatment record provided an assessment degenerative joint disease of the left shoulder and that x-ray tests were ordered.  However, the resulting x-rays found no definable abnormality.  Another October 2008 private treatment record stated Veteran has had left shoulder pain radiating to the elbow for 20 years and has multiple workups for it and nothing was found.  A December 2008 private treatment record noted left shoulder pain was stable.  The April 2015 shoulder and arm conditions VA examiner found there was insufficient evidence to warrant or confirm a diagnosis of chronic left shoulder condition or its residuals.  The April 2015 VA examiner provided a rationale which stated that the left shoulder pain/bursitis shown during service resolved without residuals, the most recent left shoulder x-ray was normal, and the Veteran denied current significant left shoulder limitation.   The April 2015 VA examiner also noted that private treatment records indicated a preliminary diagnosis of left shoulder degenerative joint disease which was ruled out on subsequent x-ray, as described above.  Additionally, VA treatment reports associated with the claims file do not indicate a diagnosis of, or treatment for, a left shoulder disability.  Specifically, February 2010 VA imaging related to the Veteran's left shoulder noted an impression of an unremarkable examination of the left shoulder.

As noted above, the evidence of record includes subjective complaints of left shoulder pain.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the Veteran's reported symptom.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced left shoulder pain as evidenced in the record.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis manifested by left shoulder pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In contrast, the April 2015 VA examiner has medical training and knowledge and did not provide a diagnosis, even with consideration of the entire evidence of record. 

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has a left shoulder disability.  As such, service connection is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary element of a present disability, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for a left shoulder disability.
ORDER

Entitlement to service connection for a left shoulder disability is denied.


REMAND

As noted above, service connection may be granted for injuries or diseases incurred in or aggravated during ACDUTRA, but service connection may not be granted for diseases incurred in or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22), (24).  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  Therefore, the Veteran is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA or INACDUTRA, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases.  In other words, the application of 38 C.F.R. § 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1110, 1111, 1131 (presumption of soundness) is available for the Veteran for his initial period of active duty service, but not any period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

The April 2015 VA examiner found pre-existing seasonal allergic rhinitis was less likely as not aggravated beyond its natural progression by ACDUTRA or INACDUTA, but the examiner's rationale is inadequate.  The examiner stated that subjective seasonal allergy symptoms are clinically consistent with the diagnosis for this condition regardless of occupation, and further noted there is no objective evidence of chronic sinusitis, antibiotic use or other residual; however, this rationale contradicts the examiner's finding that seasonal allergic rhinitis was not aggravated by ACDUTRA or INACDUTRA.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, another VA opinion for the Veteran's respiratory claim is warranted.

With respect to the Veteran's claim for a headache disability, a December 2008 private treatment record noted a past medical history of migraines since the 1980s.  The April 2015 examiner did not address such but found chronic non-prostrating headaches were diagnosed around 2004.  Additionally, the April 2015 VA examiner provided an opinion which relied, in part, on motor vehicle crashes after separation from service in 2000 and 2006.  Thus, the April 2015 VA examiner's rationale does not address evidence that the Veteran's migraines onset earlier than 2004.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in a February 2009 statement the Veteran attributed his headaches to being hit in the head during active duty service.  Thus, an additional medical opinion is warranted to address the Veteran's headache claim.  See Barr, 21 Vet. App. at 307.

Additionally, the April 2015 VA examiner did not address the Veteran's lay statements of bilateral knee pain and neck pain during and since his National Guard service.  Specifically, in a February 2009 statement, the Veteran stated his knee condition had been with him for years and was a result of jumping out of planes and off the back of trucks during training and he also attributed his neck condition to sleeping on the ground and being in the cold in the woods through years of training.  However, the April 2015 examiner found mild degenerative joint disease in the left and right knees was diagnosed in 2011 and cervical spine degenerative disc disease and degenerative joint disease was diagnosed in 2015.  The April 2015 VA examiner found that based on total number of days on active and inactive duty, when compared to days labor worked as a civilian, it was less likely as not that the Veteran's bilateral knee and neck disabilities were proximately due to military service, to include a history of parachute jumps.  However, the Veteran is competent to report on his symptoms and observations that he experiences through his senses.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau, 492 F.3d at1376-77 (lay evidence is competent if it describes symptoms that support a later diagnosis).  The Veteran's contentions of pain during and since service do not have appeared to be considered by the April 2015 with respect to the bilateral knee and neck claims.  Thus, additional medical opinions are warranted to address the Veteran's neck and bilateral knee claims with consideration of the Veteran's assertions of continuity of symptomology.  

The April 2015 VA eye examiner did not address all the diagnosis of record and thus, is inadequate.  See Barr, 21 Vet. App. at 307.  Specifically, the April 2015 eye examiner found the Veteran did not have nor had ever been diagnosed with an eye condition, other than congenital or developmental errors of refraction.  The April 2015 VA examiner did not address an August 2009 VA treatment record which, in part, assessed pingueculae OU (oculus uterque), arcus OU and subjective visual disturbances when eyes were closed.  Thus, an additional medical opinion is warranted to address the August 2009 VA treatment record diagnoses.  Id. 

Finally, records from The Eye Specialist, Ltd., were received by VA in March 2009 and July 2009; however, such records were not treatment records but administrative records.  Thus, in light of the need to remand the claims of entitlement to service connection for residuals of left eye trauma claim for another examination, as outlined above, the Board finds that the Veteran should also be afforded another opportunity to submit copies any records from The Eye Specialist, Ltd., or complete an authorization form permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the necessary authorization to obtain treatment records from The Eye Specialist, Ltd.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain an addendum opinion from the VA eye conditions examiner who offered the April 2015 opinion, or suitable substitute.  After reviewing the complete electronic claims file, the examiner must address the following:

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed left eye disability (to include the August 2009 VA treatment record which, in part, assessed pingueculae OU (oculus uterque), arcus OU and subjective visual disturbances when eyes were closed), is caused or aggravated by active duty service, to include any documented periods of ACDUTRA and INACDUTRA.  

(The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.) 

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

3.  Obtain an addendum opinion from the VA examiner who offered the April 2015 opinions for the Veteran's respiratory, headache, neck, and bilateral knee claims, or suitable substitute.  After reviewing the complete electronic claims file, the examiner must address the following:

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory disability (to include seasonal allergic rhinitis), is caused or aggravated by active duty service, to include any documented periods of ACDUTRA and INACDUTRA.  

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed headache disability (to include chronic non-prostrating headaches), is caused or aggravated by active duty service, to include any documented periods of ACDUTRA and INACDUTRA.  Such should include discussion of a December 2008 private treatment record which noted a past history of migraines during the 1980s and include consideration of the Veteran's February 2009 statement in which he attributed his headaches to being hit in the head during active duty.

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral knee disability (to include degenerative joint disease of each knee) and neck disability (to include cervical degenerative disc disease and degenerative joint disease), was caused or aggravated by active duty service, to include any documented periods of ACDUTRA and INACDUTRA.  Such should include discussion the Veteran's February 2009 statement of continuity of symptomatology in which he attributed his knee problems to jumping out of planes and off the back of trucks during training, and his neck problems from sleeping on the ground and being in the cold in the woods during training.

(The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.)

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


